


PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT ("Agreement") is made between CHIMNEY SQUARE,
L.P., a Texas limited partnership (the "Seller") and DONALD BUMPUS, TRUSTEE OF
THE BUMPUS FAMILY TRUST DATED OCTOBER 30, 1989 (the "Purchaser").


In consideration of the mutual covenants and representations herein contained,
Seller and Purchaser agree as follows:


1.
PURCHASE AND SALE


1.1           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, the following described property (herein
collectively called the "Property"):


 
(a)
Land.  That certain tract of land (collectively, the "Land") situated in
Abilene, Taylor County, Texas, being more particularly described on Exhibit "A"
attached hereto and incorporated herein by reference;



 
(b)
Improvements.  All improvements on the Land, consisting of an apartment
community and related amenities commonly known to Seller as "Chimney Square"
(the "Improvements");



 
(c)
Leases.  All leases (the "Leases") of any portion of the Improvements, and all
tenant, pet or other security deposits collected from any tenants as provided
for under the Leases and not previously applied by Seller as provided in the
Leases;



 
(d)
Tangible Personal Property.  All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes, keys and other personal property, if any, owned by
Seller and located on or about the Land and Improvements and used exclusively in
the operation and maintenance thereof (the "Tangible Personal Property").



 
(e)
Intangible Property.  All of Seller's right, title and interest in all
intangible property (the "Intangible Property"), if any, pertaining to the Land,
the Improvements, or the Tangible Personal Property or the use thereof,
including without limitation, transferable telephone exchange numbers,
transferable service contracts (the "Contracts") which Purchaser elects in
writing during the Inspection Period to assume, transferable warranties (the
"Warranties"), transferable licenses or permits, tradenames, and all plans and
specifications, floor plans and landscape plans in the possession of Seller;



 
(f)
Easements.  All easements, if any, benefiting the Land or the Improvements (the
"Easements"); and



 
(g)
Rights and Appurtenances.  All of Seller's right, title and interest in all
rights and appurtenances, if any, pertaining to the foregoing, including any
right, title and interest of Seller in and to adjacent streets, alleys or
rights-of-way (the "Rights and Appurtenances").

 

 
 
1

--------------------------------------------------------------------------------

 
 
2.
PURCHASE PRICE


2.1           Purchase Price.  The purchase price (the "Purchase Price") for the
Property shall be SIX MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($6,250,000.00) and shall be paid by Purchaser to Seller in immediately
available funds at the Closing.


3.
EARNEST MONEY


3.1           Earnest Money.  Purchaser shall deliver to the Title Company (as
defined in Section 6.1) within two (2) business days following delivery to
Purchaser of an executed counterpart of this Agreement to the Title Company by
Seller and Purchaser, the sum of TWO HUNDRED THOUSAND AND NO/100 DOLLARS
($200,000.00) by wire transfer of immediately available funds (the "Earnest
Money"). The Earnest Money shall be invested by the Title Company in a
short-term interest-bearing account at a financial institution acceptable to
Seller and Purchaser insured by the Federal Deposit Insurance
Corporation.  Seller shall have the right and option of terminating this
Agreement if the Earnest Money is not delivered to the Title Company within the
time limits set forth above.  The interest derived from investment of the
Earnest Money shall be added to and become a part of the Earnest Money and shall
be disbursed by the Title Company to the party who is entitled to receive the
Earnest Money in accordance with the applicable provisions hereof. If this
Agreement is not terminated by Purchaser during the Inspection Period pursuant
to Sections 4.1, 4.2 or 4.4 below, upon expiration of the Inspection Period (i)
the Earnest Money plus the accrued interest thereon shall be deemed earned by
Seller and become non-refundable to Purchaser under all event and circumstances
except for a subsequent default by Seller under this Agreement in which event
the Earnest Money shall be refundable to Purchaser pursuant to Section 8.1
below, and (ii) Seller and Purchaser hereby authorize, direct and instruct the
Title Company to disburse the Earnest Money plus the accrued interest thereon to
Seller. After the Earnest Money is disbursed to Seller, Seller may use the
Earnest Money in its discretion, subject to the provisions of this Agreement. At
no time shall Seller be obligated to pay, account for, or accrue for the benefit
of Purchaser any interest or other sum on any portion of the Earnest Money held
by Seller. Seller may commingle the Earnest Money held by Seller with Seller
funds and shall not be obligated to hold any portion of the Earnest Money in a
segregated or trust account. If the sale of the Property is consummated pursuant
to the terms of this Agreement, the Earnest Money shall be applied by Seller to
the payment of Purchase Price at the Closing.  If Purchaser is entitled to the
return of the Earnest Money in accordance with the terms of this Agreement, the
Earnest Money shall be returned to Purchaser upon satisfaction of the conditions
set forth in Section 10.12 below.


4.
SURVEY, TITLE AND CONDITIONS TO CLOSING


4.1           Survey.  Within five (5) days from the Effective Date, Seller will
deliver to Purchaser a copy of the latest survey of the Land and Improvements in
Seller's possession. (the "Survey").  After the Effective Date, Purchaser may,
at Purchaser's expense, obtain a new or updated survey of the property (the
"Survey"). Purchaser shall cause the certification on any Survey obtained by
Purchaser to be addressed to include Seller. Purchaser shall also promptly
deliver to Seller and Seller's counsel a copy of any Survey obtained by
Purchaser. If the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter affecting the Property that is unacceptable
to Purchaser, Purchaser shall prior to expiration of the Inspection Period (as
hereinafter defined), notify Seller in writing of such fact and the reasons
therefor (the "Purchaser's Survey Objections").  If Purchaser fails to notify
Seller of any such Purchaser's Survey Objections and the reasons such items are
unacceptable to Purchaser, upon the expiration of the Inspection Period,
Purchaser shall be deemed to have accepted the form and substance of the Survey
and all matters shown thereon and such matters shall be included in the term
"Permitted Encumbrances."  Notwithstanding anything to the contrary contained
herein, Seller shall have no obligation to bring any action or proceeding or
otherwise to incur any expense whatsoever to eliminate or modify any of the
Purchaser's Survey Objections.  If Seller is unable or unwilling to eliminate or
modify or commit in writing to so eliminate or modify prior to Closing the
Purchaser's Survey Objections to the reasonable satisfaction of Purchaser,
Purchaser may (as its sole and exclusive remedy) (i) terminate this Agreement by
notice in writing to Seller prior to the expiration of the Inspection Period, or
(ii) may accept such title to the Property as Seller can deliver without any
reduction in Purchase Price, in which event such uncured Purchaser's Survey
Objections shall be included in the term "Permitted Encumbrances."  If Purchaser
does not elect to terminate this Agreement within the period described in the
immediately-preceding sentence, Purchaser shall be deemed to have accepted the
form and substance of the Survey and all uncured matters shown thereon
(including, without limitation, the Purchaser's Survey Objections) and such
matters shall be included in the term "Permitted Encumbrances."  In the event of
a termination pursuant to this Section 4.1, the parties shall have no further
rights or obligations hereunder and the Earnest Money shall be returned to
Purchaser upon satisfaction of the conditions set forth in Section  10.12
hereof.
 
 
 
2

--------------------------------------------------------------------------------

 

 
4.2           Owner's Title Policy Commitment.  Seller shall obtain and deliver
to Purchaser, within ten (10) days after the Effective Date, a commitment for an
Owner's policy of title insurance (herein called the "Title Commitment") issued
by the Title Company, showing title to the Property in its present status and
committing to issue an Owner's title policy to Purchaser at the Closing,
together with the best available copies of all documents listed as exceptions in
the Title Commitment.  If any exceptions appear in the Title Commitment that
affect the Property and that are unacceptable to Purchaser, Purchaser shall
prior to the expiration of the Inspection Period, notify Seller in writing of
such fact and the reasons therefor (the "Purchaser's Title Objections"). If
Purchaser fails to notify Seller of any such Purchaser's Title Objections and
the reasons such objections are unacceptable to Purchaser, upon the expiration
of the Inspection Period, Purchaser shall be deemed to have accepted all
exceptions to title and all other matters shown on the Title Commitment and all
such exceptions and all other matters shown on the Title Commitment shall be
included in the term "Permitted Encumbrances."  Notwithstanding anything to the
contrary contained herein, Seller shall have no obligation to bring any action
or proceeding or otherwise to incur any expense whatsoever to eliminate or
modify Purchaser's Title Objections; provided, however, Seller shall be
obligated to satisfy or discharge any monetary lien or encumbrance for a
liquidated amount affecting the Property created by, through, or under Seller,
except for the liens to be assumed by Purchaser as a part of the Purchase
Price.  If Seller is unable or unwilling to eliminate or modify or commit in
writing to so eliminate or modify prior to Closing Purchaser's Title Objections
to the reasonable satisfaction of Purchaser, other than as set forth above,
Purchaser may (as its sole and exclusive remedy) (i) terminate this Agreement by
giving notice in writing to Seller prior to the expiration of the Inspection
Period, or (ii) accept such title as Seller can deliver without any reduction in
Purchase Price, in which event, such uncured Purchaser's Title Objections shall
be included in the term "Permitted Encumbrances."  If Purchaser does not elect
to terminate this Agreement within the period described in the immediately
preceding sentence, Purchaser shall be deemed to have accepted all then uncured
exceptions to title and all such exceptions and matters shall be included in the
term "Permitted Encumbrances."  In the event of a termination pursuant to this
Section 4.2, the parties shall have no further rights or obligations hereunder
and the Earnest Money shall be returned to Purchaser upon satisfaction of the
conditions set forth in Section 10.12 hereof.  The term "Permitted Encumbrances"
as used herein includes: (i) any easement, right-of-way, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant or other matter with respect to the Property
that is reflected or addressed on the Survey or the Title Commitment to which
Purchaser fails to timely object pursuant to Sections 4.1 and 4.2 of this
Agreement, (ii) any of Purchaser's Survey Objections or Purchaser's Title
Objections that remain uncured, other than set forth above, for whatever reason,
at the Closing Date, and (iii) the rights of parties claiming under the Leases.


4.3           Delivery of Information.  Within five (5) days from the Effective
Date, Seller shall furnish or cause to be furnished to Purchaser, to the extent
such items are within Seller's possession and to the extent such items have not
previously been furnished to Purchaser, copies of all items listed on Exhibit
"B" hereto (the "Delivery Items").  PURCHASER ACKNOWLEDGES THAT THE DELIVERY
ITEMS AND ANY INFORMATION CONTAINED THEREIN AND ANY REPORTS OR OTHER INFORMATION
SUBSEQUENTLY PROVIDED BY SELLER OR SELLER'S AGENTS ARE PROVIDED BY SELLER TO
PURCHASER AS A COURTESY AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLER HAS NOT VERIFIED THE ACCURACY OF ANY INFORMATION IN THE DELIVERY ITEMS OR
REPORTS OR OTHER INFORMATION AND THE DELIVERY OF SUCH REPORTS OR INFORMATION BY
SELLER DOES NOT CONSTITUTE A REPRESENTATION OF ANY KIND (EXPRESSED OR IMPLIED)
BY SELLER OF THE TRUTH, ACCURACY OR COMPLETENESS OF SUCH INFORMATION AND
PURCHASER AGREES TO LOOK TO ITS OWN INSPECTIONS AND STUDIES TO DETERMINE SUCH
MATTERS.  Purchaser may request from Seller, from time to time during the
pendency of this Agreement, but not more often than monthly, financial reports
regarding the operation of the Property in the form produced by the software
system used by Seller's management company.  Seller will instruct its management
company to promptly provide such information and reports to
Purchaser.  Purchaser acknowledges and agrees that all information obtained from
such material is confidential and Purchaser agrees to keep such information
confidential and to prevent its dissemination except to persons or entities or
agents of Purchaser who are assisting Purchaser in connection with this
transaction.  Seller agrees as a courtesy to Purchaser to cooperate with
Purchaser by making available to Purchaser, either at the Property or at
Seller's offices, any other information in Seller's possession relating to the
Property.
 
 
 
3

--------------------------------------------------------------------------------

 

 
4.4           Inspection.  Purchaser may inspect:  (i) the Property, (ii) all
financial records pertaining to the Property, (iii) all contracts, if any, in
the possession of Seller or its management company, pertaining to the Property
as of the Effective Date of this Agreement including, but not limited to, the
Leases, management contracts, service contracts, equipment leases and
maintenance contracts, (iv) all warranties, if any, regarding the Property as of
the date of this Agreement, in the possession of Seller or its management
company, (v) copies of the as-built plans and specifications for the Property,
if any, in the possession of Seller or its management company, and (vi) copies
of all permits or licenses issued by any governmental authorities or utility
companies in connection with the occupancy and use of the Improvements,
including certificates of occupancy, if any, in the possession of Seller or its
management company, at any reasonable time during business hours beginning on
the Effective Date and ending 5:00 p.m., Abilene, Texas time, twenty-one (21)
days after the date Seller provides Purchaser the Delivery Items pursuant to
Section 4.3 above (the "Inspection Period"); provided that (i) the Property is
not damaged by Purchaser, (ii) the Property is left in as good a condition as
which Purchaser found the Property, (iii) no tenant of Seller is unreasonably
disturbed, (iv) no employee, independent contractor or representative of Seller
is interfered with or harassed, and (iv) such inspection does not interfere with
Seller's operation of the Property. All Leases and lease files and other
contracts, to the extent not delivered to Purchaser as a part of the Delivery
Items, will be made available for Purchaser's inspection at the Property. For
purposes of this Agreement and the determination of the expiration of the
Inspection Period, Seller shall have been deemed to have provided the Delivery
Items to Purchaser on the date Seller deposits the Delivery Items with a
national overnight courier service to be sent to Purchaser for next business day
delivery addressed to Purchaser at the address set forth in Section 10.1 below.
The inspection rights afforded herein are expressly made subject to the rights
of tenants under the Leases.  All inspection fees, appraisal fees, engineering
fees and other expenses of any kind incurred by Purchaser relating to the
inspection of the Property will be solely at Purchaser's expense.  Seller shall
cooperate with Purchaser in all reasonable respects in making such inspections;
however, Seller shall not be required to spend any sums to cooperate with
Purchaser.  Seller hereby reserves the right to have a representative of Seller
present at the time any such inspection is made.  Purchaser shall notify Seller
not less than forty-eight (48) hours in advance of and shall obtain the tenant's
consent prior to making any inspection of the interiors of occupied units of the
Property.  Purchaser shall notify Seller not less than twenty-four (24) hours in
advance of making any inspection of the interiors of unoccupied units of the
Property.  In making any inspection hereunder, Purchaser will treat and will
cause any representative of Purchaser to treat all information obtained by
Purchaser pursuant to the terms of this Agreement and the examinations, studies,
reports and inspections conducted by or on behalf of Purchaser with respect to
the Property confidential as information and Purchaser agrees to keep such
information confidential and to prevent its dissemination except that Purchaser
may disclose such information to its agents and contractors assisting Purchaser
in its inspections.  PURCHASER AGREES TO INDEMNIFY, DEFEND, PROTECT, SAVE AND
HOLD SELLER, ITS PARTNERS, TENANTS, CONTRACTORS, OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, MANAGERS, REPRESENTATIVES AND AGENTS HARMLESS FROM AND AGAINST ANY
AND ALL INJURIES, LOSSES, LIENS, SUITS, CAUSES OF ACTION, CLAIMS, JUDGMENTS,
LIABILITIES, COSTS, EXPENSES OR DAMAGES (INCLUDING ATTORNEY'S FEES AND EXPENSES
AND COURT COSTS INCURRED IN CONNECTION WITH ENFORCING THIS INDEMNITY OR OPPOSING
ANY SUCH CLAIMS, INJURIES, LOSSES OR DAMAGES) SUSTAINED BY OR THREATENED AGAINST
SELLER WHICH RESULT FROM OR ARISE OUT OF ANY INSPECTIONS BY PURCHASER OR ITS
AUTHORIZED REPRESENTATIVES PURSUANT TO THIS AGREEMENT OR PURCHASER'S OR ITS
AUTHORIZED REPRESENTATIVES ENTRY ON THE PROPERTY PRIOR TO THE CLOSING, WHICH
OBLIGATIONS SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE CLOSING OF
TRANSACTION EVIDENCED BY THIS AGREEMENT.  If Purchaser determines for any reason
that the Property is deficient for its intended use by Purchaser in any respect,
in Purchaser's sole and absolute discretion, Purchaser may elect to terminate
this Agreement by delivering written notice thereof to Seller prior to the
expiration of the Inspection Period; in which event, Purchaser shall deliver to
Seller and any and all documents furnished to Purchaser in Section 4.3
above.  Except as hereinafter provided, Purchaser acknowledges that Seller has
no obligation whatsoever to undertake any remedial work or other curative action
as a result of Purchaser's inspections.  If Seller receives timely notice of
termination pursuant to this Section 4.4, except for obligations which survive
such termination as expressly set forth herein (including, without limitation,
the delivery of the information furnished pursuant to Section 4.3 above to
Seller and the indemnity obligations of Purchaser), the parties shall have no
further rights or obligations hereunder and the Earnest Money shall be returned
to Purchaser upon compliance with the conditions set forth in Section 10.12
hereof.  If Purchaser fails to terminate this Agreement pursuant to this Section
4.4, then upon expiration of the Inspection Period Purchaser shall be deemed to
have accepted the condition of the Property and Purchaser shall have no further
right to terminate this Agreement and receive a return of the Earnest Money
except pursuant to the provisions of Sections 7.1, 7.2 and 8.1 of this
Agreement.


4.5           Property Information from Seller's Agents.  Subsequent to the
Effective Date of this Agreement, Purchaser may request from Seller's agents
(broker, property manager, contractors, or similar individuals or entities
engaged by Seller relating to or involving the Property) information or opinions
regarding the Property or some aspect of the Property, its history, operation,
reports, condition or prospects for future use or development by
Purchaser.  While Seller is willing to cooperate with Purchaser, and Seller as a
courtesy to Purchaser has instructed its agents and contractors to cooperate
with Purchaser, such information or opinions are provided to Purchaser as a
courtesy only and SELLER IS UNWILLING TO SELL THE PROPERTY UNLESS SELLER IS
RELEASED, AND SELLER IS HEREBY RELEASED, FROM LIABILITY BY PURCHASER FOR (i)
STATEMENTS OR OPINIONS MADE BY OR INFORMATION FURNISHED BY SELLER'S AGENTS
UNLESS THE INFORMATION OR OPINIONS ARE EXPRESSLY INCORPORATED AS SELLER
REPRESENTATIONS INTO THE CLOSING DOCUMENTS EXECUTED BY SELLER OR EXPRESSLY SET
FORTH IN THIS AGREEMENT, OR (ii) INFORMATION WITHHELD BY SELLER'S AGENTS UNLESS
SUCH INFORMATION WAS WITHHELD AT THE EXPRESS DIRECTION OF THE GENERAL PARTNER OF
SELLER.
 
 
 
4

--------------------------------------------------------------------------------

 

 
5.
NO REPRESENTATIONS OR WARRANTIES BY SELLER


5.1           Disclaimer of Warranties.  Purchaser hereby represents, agrees and
acknowledges that:


(i)           Purchaser is purchasing the Property, and the Property shall be
conveyed and transferred to Purchaser, "AS IS, WHERE IS, AND WITH ALL FAULTS"
and specifically and expressly without any warranties, representations, or
guarantees, either express or implied, of any kind, nature, or type whatsoever
from or on behalf of Seller except as expressly incorporated as Seller
representations set forth the Closing Documents executed by Seller or in this
Agreement.  Purchaser further acknowledges and agrees there are no oral
agreements, warranties or representations collateral to or affecting the
Property by Seller, any agent of Seller or any third party.  The terms and
provisions of this Section 5.1 shall expressly survive the Closing, not merge
with the provisions of any Closing Documents, and shall be specifically
incorporated into the Deed.  Seller is further not liable or bound in any manner
by any oral or written statements, representations or information pertaining to
the Property furnished by any real estate broker, agent, employee, servant or
other person, unless the same are expressly incorporated as Seller
representations in the Closing Documents executed by Seller or this
Agreement.  Purchaser acknowledges that it has not relied, and is not relying,
on any information, document, sales brochures, or other literature, maps or
sketches, projection, pro forma, statement, representation, guarantee, or
warranty (whether express or implied, or oral or written, or material or
immaterial) that may have been given by, or made by, or on behalf of, Seller
unless expressly incorporated as Seller representations in the Closing Documents
executed by Seller or this Agreement.  Purchaser further acknowledges that,
except as incorporated as Seller representations in the Closing Documents
executed by Seller or this Agreement, Seller has not made independent
investigation as to the accuracy or completeness of, the methods used to
compile, or the qualifications of any person preparing any information or
documents provided by Seller to Purchaser with respect to the Property or this
Agreement.


(ii)           Purchaser shall not be entitled to, and should not rely on,
Seller or Seller's agents as to (A) the quality, nature, adequacy, or physical
condition of the Property including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities, or the electrical, mechanical, HVAC, plumbing, sewage or utility
systems, facilities or appliances at the Property, if any; (B) the quality,
nature, adequacy, or physical condition of soils or the existence of ground
water at the Property; (C) the existence, quality, nature, adequacy, or physical
condition of any utilities serving the Property; (D) the development potential
of the Property, its habitability, merchantability or fitness, suitability, or
adequacy of the Property for any particular purpose; (E) the zoning or other
legal status of the Property; (F) the Property's or its operations' compliance
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions, or restrictions of any governmental or quasi-governmental entity, or
of any other person or entity; (G) the quality of any labor or materials
relating in any way to the Property; (H) the condition of title to the Property,
or the nature, status and extent of any right-of-way, lease, right of
redemption, possession, lien, encumbrance, license, reservations, covenant,
condition, restriction, or any other matter affecting title to the Property; or
(I) the accuracy of the Survey, or any update thereof, or the depiction of any
improvement or other matter thereon.


(iii)  UNLESS EXPRESSLY INCORPORATED AS SELLER REPRESENTATIONS IN THE CLOSING
DOCUMENTS EXECUTED BY SELLER OR THIS AGREEMENT, SELLER HAS NOT, DOES NOT, AND
WILL NOT, WITH RESPECT TO THE PROPERTY, MAKE ANY WARRANTIES OR REPRESENTATIONS,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY
LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS
FOR A PARTICULAR USE, OR WITH RESPECT TO THE VALUE, PROFITABILITY, OR
MARKETABILITY OF THE PROPERTY.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(iv)                      UNLESS EXPRESSLY INCORPORATED AS SELLER
REPRESENTATIONS IN THE CLOSING DOCUMENTS EXECUTED BY SELLER OR THIS AGREEMENT,
SELLER HAS NOT, DOES NOT, AND WILL NOT, MAKE ANY REPRESENTATION OR WARRANTY WITH
REGARD TO COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE
LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO,
THOSE PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING, OR DISPOSING OF
ANY HAZARDOUS WASTE OR SUBSTANCE;


(v)           Purchaser has had and will have, pursuant to this Agreement, an
adequate opportunity to make such legal, factual, and other inquiries and
investigations as it deems necessary, desirable, or appropriate with respect to
the Property.  PURCHASER EXPRESSLY ACKNOWLEDGES THAT IT IS SPECIFICALLY RELYING
UPON SUCH INSPECTIONS AND INVESTIGATIONS IN MAKING ITS DETERMINATION TO ACQUIRE
THE PROPERTY.  Purchaser further acknowledges that it is relying upon the
conclusions and advice of its own experts, consultants and professionals in
evaluating the feasibility and desirability of the Property for Purchaser's use,
and that the availability of the rights to investigate and inspect the Property,
and Purchaser's corresponding reliance upon the results of such investigations
and inspections, were a material factor in the determination of the purchase
price for the Property.  Such inquiries and investigations of Purchaser shall be
deemed to include, but shall not be limited to, any leases and contracts
pertaining to the Property, the physical components of all portions of the
Property, the condition of the Property, the existence of any wood-destroying
organisms on the Property, such state of facts as an accurate survey and
inspection would show, the present and future zoning ordinances, resolutions,
and regulations of the city, county, and state where the Property is located,
and the value and marketability of the Property.  Purchaser further acknowledges
and agrees that upon Closing Purchaser shall assume the risk that adverse
matters, including, but not limited to, adverse physical and environmental
conditions, may not have been revealed by Purchaser's inquiries and inspections;
and


(vi)                      Without in any way limiting the generality of the
preceding subparagraphs (i) through (v), Purchaser specifically acknowledges and
agrees that it hereby waives, releases, and discharges any claim it has, might
have had, or may have against Seller, its partners, employees, agents, officers,
successors and assigns (including any actual or potential claim against Seller,
its partners, employees, agents, officers, successors and assigns based upon
contractual and/or statutory actions for contribution or indemnity) with respect
to the condition of the Property, either patent or latent, its ability or
inability to obtain or maintain either temporary or final certificates of
occupancy, or other licenses for the use or operation of the Property and/or
certificates of compliance for the Property, the actual or potential income or
profits to be derived from the Property, the real estate taxes or assessments
now or hereafter payable thereon, the compliance with any environmental
protection, pollution or land use laws, rules, regulations, or requirements, and
any other state of facts which exist with respect to the Property, except if
such claims are based upon a breach of Seller's representations expressly set
forth in this Agreement or in the Closing Documents to be executed by Seller.
SUCH WAIVER, RELEASE AND DISCHARGE OF SELLER, ITS PARTNERS, EMPLOYEES, AGENTS,
OFFICERS, SUCCESSORS AND ASSIGNS FOR ACTUAL OR POTENTIAL CLAIMS SHALL ALSO
INCLUDE ANY ACTUAL OR POTENTIAL CLAIMS BASED ON SELLER'S NEGLIGENCE IN WHOLE OR
IN PART OR BASED ON STRICT LIABILITY.
 
 
 
6

--------------------------------------------------------------------------------

 
 
6.
CLOSING


6.1           Closing.  The Closing ("Closing") shall be held at the offices of
Chicago Title Insurance Company, 2001 Bryan Street, Suite 1700, Dallas, Texas
75201, Attn: Joycelyn Armstrong (the "Title Company") at 10:00 a.m., on or
before sixty-five (65) days after the Effective Date.


6.2           Seller's Obligations at Closing.  At Closing, Seller shall deliver
to Purchaser the following documents:


 
(a)
Deed.  Special Warranty Deed (the "Deed") executed by Seller conveying the Land
and Improvements to Purchaser subject to no exceptions other than the Permitted
Encumbrances, in the form attached to this Agreement as Exhibit "C";



 
(b)
Bill of Sale.  Bill of Sale and Assignment (the "Bill of Sale") executed by
Seller assigning to Purchaser the Tangible Personal Property and Seller's right,
title and interest in and to the Intangible Property, in the form attached to
this Agreement as Exhibit "D";



 
(c)
Assignment of Leases.  Assignment of Leases and Assumption Agreement
("Assignment of Leases") executed by Seller assigning to Purchaser the Leases,
in the form attached to this Agreement as Exhibit "E";



 
(d)
Evidence of Authority.  Evidence reasonably satisfactory to Purchaser and the
Title Company of the authority of the person signing the Deed and other
documents to be executed by Seller at Closing and the power and authority of
Seller to convey the Property to Purchaser in accordance with this Agreement;



 
(e)
Leases.  The originals of all Leases, in the possession of Seller or its
management company, and copies of the originals where originals are not
available;



 
(f)
Contracts.  The originals of all Contracts to be assumed by Purchaser in the
possession of Seller or its management company;



 
(g)
Warranties.  The originals of all warranties regarding the Property, if any, in
the possession of Seller or its management company;



 
(h)
Foreign Person.  An affidavit of Seller certifying that Seller is not a "foreign
person," as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended;



 
(i)
Keys.  All keys to all locks on the Property in the possession of Seller or
Seller's management company, if any;



 
(j)
Title Policy.  At Seller's expense, the base form Owner's Policy of Title
Insurance covering the Property issued by the Title Company;



 
(k)
Other Documents.  Such other documents or instruments as may be reasonably
requested by Title Company to consummate the transaction described in this
Agreement, including standard Title Company affidavits;



 
(l)
Closing Statement.  A closing statement to be prepared by the Title Company and
executed by Seller; and

 
 
 
7

--------------------------------------------------------------------------------

 

 
               (m)
Rent Roll.  An updated rent roll (the "Rent Roll Certificate") for the Property,
dated within three (3) business days of the Closing Date.



6.3           Purchaser's Obligations at Closing.  At Closing, Purchaser shall
deliver to Seller the following:


 
(a)
Purchase Price.  The Purchase Price and the Prepayment Premium by cashier's
check or wire transfer of immediately available funds, subject to applicable
prorations and credits provided for in this Agreement;



 
(b)
Evidence of Authority.  Evidence reasonably satisfactory to Seller and the Title
Company of the authority of the persons signing this Agreement and the Closing
and conveyance documents described in Sections 6.3(c) and (d) below;



 
(c)
Closing and Conveyance Documents.  Purchaser shall execute the Bill of Sale,
Assignment of Leases and such other closing or conveyance documents as are
required to be executed by Purchaser pursuant to the terms of this Agreement or
the Exhibits attached hereto; and



 
(d)
Other Documents.  Such other documents and instruments as may be reasonably
requested by Seller or the Title Company to consummate the transaction described
in this Agreement, including a closing statement to be prepared by the Title
Company executed by Purchaser.



6.4           Letters to Tenants.  At Closing, Seller and Purchaser shall
execute and deliver to Seller for distribution by Seller a form of letter to all
tenants of Leases (the "Tenant Notice Letter") stating that Purchaser has
acquired the Property from Seller, that future rents should be paid as specified
by Purchaser, and that Purchaser will be responsible for the tenants' security
deposits, the Tenant Notice Letter to be in the form attached to this Agreement
as Exhibit "F".  Purchaser and Seller shall cooperate in having their respective
management companies complete a Tenant Notice Letter for each tenant and sending
or delivering all of the same to the tenants.


6.5           Proration.  All rents, all other amounts payable by the tenants
under the Leases, income, utilities and all other operating expenses with
respect to the Property for the month in which the Closing occurs, and real
estate and personal property taxes and other assessments with respect to the
Property for the year in which the Closing occurs, shall be prorated to the
Closing Date (with Purchaser deemed the owner on the day of Closing provided
that Purchaser funds in immediately available funds all amounts due by Purchaser
reflected on the Closing Statement by noon of the Closing Date in order to allow
Seller to pay all loans and fund all other disbursements on the Closing Date,
otherwise Seller shall be deemed the owner on the Closing Date and any
subsequent day until the day Seller's funds are released to Seller before wiring
deadlines with sufficient time allow Seller to pay all loans and fund all other
disbursements) in accordance with the following:


 
(a)
If the Closing shall occur before rents (and all other amounts payable by the
tenants under the Leases) and all other income from the Property have actually
been paid for the month in which the Closing occurs, the apportionment of such
rents and other amounts and other income shall be upon the basis of such rents
and other amounts and other income actually received by Seller.  Uncollected
rents due Seller as landlord under the Leases shall not be prorated at the time
of Closing, but Purchaser shall make a good faith effort to collect same on
Seller's behalf and to tender the same to Seller upon receipt, provided that all
rents under the Leases collected by Purchaser on or after the Closing Date shall
first be applied to all amounts due under the Leases at the time of collection
(i.e., current rents and sums due Purchaser as the current owner and landlord)
with the balance, if any, payable to Seller, but only to the extent of amounts
delinquent and actually due Seller.

 
 
 
8

--------------------------------------------------------------------------------

 

 
 
(b)
If the Closing shall occur before the actual amount of utilities and all other
operating expenses with respect to the Property for the month in which the
Closing occurs are determined, the apportionment of such utilities and other
operating expenses shall be upon the basis of a reasonable estimate by Seller of
such utilities and other operating expenses for such month.  Subsequent to the
Closing, when the actual amount of such utilities and other operating expenses
with respect to the Property for the month in which the Closing occurs are
determined, the parties agree to adjust the proration of such utilities and
other operating expenses and, if necessary, to refund or repay such sums as
shall be necessary to effect such adjustment.  Seller shall not assign to
Purchaser any deposits which Seller has with any of the utility services or
companies serving the Property.  Purchaser shall arrange with such services and
companies to have accounts opened in Purchaser's name on the Closing Date.  All
public utility service in Seller's name shall be terminated as of the Closing
Date.  The present insurance coverage on the Property shall be terminated as of
the Closing Date, and there shall be no proration of insurance premiums.  There
shall be no proration of bonuses or lump-sum payments, if any, received by
Seller prior to the Effective Date of this Agreement under laundry leases, cable
agreements, telecommunication agreements or other property agreements.



 
(c)
If the Closing shall occur before the tax rate or the assessed valuation of the
Property is fixed for the then current year, the apportionment of taxes shall be
upon the basis of the latest available tax rates and assessed
valuation.  Subsequent to the Closing when the actual amount of taxes with
respect to the Property for the year of Closing are determined, the parties
agree to adjust the proration of such taxes and, if necessary, to refund or
repay such sums as shall be necessary to effect such adjustment.



 
(d)
At the Closing, all security, pet, advance rental and other deposits made under
the Leases and not previously applied by Seller as provided in the Leases shall
be transferred by Seller to Purchaser by appropriate adjustments on the Closing
Statement.



The agreements of Seller and Purchaser set forth in this Section 6.5 shall
survive the Closing; provided, however, with respect to prorated items for which
adjustment is permitted under this Section 6.5, such claim for adjustment shall
be forever barred unless the party seeking an adjustment first requests the
adjustment and provides written request and proof of the necessity for the
adjustment to the other party within one (1) year after the Closing.


6.6           Possession.  Possession of the Property shall be delivered to
Purchaser at Closing subject to the Permitted Encumbrances.


6.7           Closing Costs.  Except as otherwise expressly provided herein,
Seller shall pay, on the Closing Date, the premium for a base form Owner's
Policy of Title Insurance, the cost of tax certificates, and one-half (1/2) of
any escrow fees charged by the Title Company.  Purchaser shall pay, on the
Closing Date, all premiums for any modification or endorsement to the Owner's
Policy of Title Insurance requested by Purchaser, including amendment of the
survey exception or the T-19 endorsement, all recording costs, all costs of
Purchaser's financing, including the premium for any Mortgagee Policy of Title
Insurance, and one-half (1/2) of any escrow fees charged by the Title Company.
Except as otherwise provided herein, each party shall pay its own attorneys'
fees.
 
 
 
9

--------------------------------------------------------------------------------

 

 
7.
RISK OF LOSS


7.1           Casualty.


 
(a)
If prior to the Closing Date there shall occur damage to any portion of the Land
or Improvements caused by fire or other casualty of all or any portion of the
Property which would cost $100,000.00 or less to repair or restore, as the case
may be, the amount of such costs to be determined by a contractor regularly
engaged in business in the State of Texas, chosen by Seller and reasonably
acceptable to Purchaser, then Purchaser shall have no right to terminate its
obligations under this Agreement and this transaction shall close as
contemplated and there shall be assigned to Purchaser at Closing all right,
title, and interest of Seller, in and to any insurance proceeds which may be
payable to Seller on account of such occurrence (not including any proceeds
payable on account of lost rents or income for the period prior to the Closing
Date), and Purchaser shall take title to the Property with the assignment of
such proceeds and subject to such damage to or destruction of the Property
without reduction in the Purchase Price, provided that Purchaser shall be given
a credit towards the Purchase Price for the lesser of any deductible under
Seller's insurance policy or the cost to repair or restore such damage or
destruction.



 
(b)
If prior to the Closing Date, there should occur damage to any portion of the
Land or Improvements caused by fire or other casualty of all or any portion of
the Property which would cost more than $100,000.00 to repair or restore, as the
case may be, the amount of such costs to be determined by a contractor regularly
engaged in business in the State of Texas, chosen by Seller and reasonably
acceptable to Purchaser, then Purchaser or Seller shall have, as their sole and
exclusive remedies: (i) the option to terminate this Agreement within five (5)
days following a determination of the cost to repair and the amount of insurance
proceeds which are payable on account of such casualty (but in no event later
than thirty (30) days after the originally scheduled Closing Date as set forth
in Section 6.1), in which event, the parties shall have no further rights or
obligations hereunder, except as otherwise provided herein, and the Earnest
Money shall be returned to Purchaser subject to Purchaser's satisfaction of the
requirements set forth in Section 10.12 of this Agreement, or (ii) if Purchaser
or Seller does not elect to terminate, this transaction shall close as
contemplated and there shall be assigned to Purchaser at Closing all right,
title and interest of Seller, in and to any insurance proceeds which may be
payable to Seller on account of any such occurrence (not including any proceeds
payable on account of lost rents or income for the period prior to the Closing
Date), and Purchaser shall take title to the Property with the assignment of
such proceeds and subject to such damage to or destruction of the Property
without reduction of the Purchase Price; provided, however, Purchaser shall
receive a credit towards the Purchase Price in the amount of the deductible
under Seller's insurance policy.  In no event shall Seller have any affirmative
obligation to rebuild or repair the Property pursuant to this Section 7.1.  The
provision of this Section 7.1 shall govern notwithstanding any contrary
provisions of the Texas Property Code, as amended.  Notwithstanding any
provision in this Agreement to the contrary, Seller shall have the sole and
exclusive right to adjust any insurance claim with Seller's insurance carriers
after the Effective Date of this Agreement; provided that Seller shall adjust
such claims in a commercially reasonable manner in order to attempt to obtain a
reasonable payment of proceeds on the claim.

 
 
 
10

--------------------------------------------------------------------------------

 

 
7.2           Condemnation.  If prior to the Closing Date there shall occur the
threatened taking or condemnation of any portion of the Property which is not
material, then Purchaser shall have no right to terminate its obligations under
this Agreement and this transaction shall close as contemplated and there shall
be assigned to Purchaser at Closing all right, title, and interest of Seller to
any condemnation awards or proceeds and Purchaser shall take title to the
Property with the assignment of such condemnation awards or proceeds and subject
to such taking or condemnation without reduction of the Purchase Price.  If
prior to the Closing Date there shall occur the threatened taking or
condemnation of all or a material portion of the Property, then Seller or
Purchaser shall have, as its sole and exclusive remedies: (i) the option to
terminate this Agreement within five (5) days following notice in writing to the
other of such threatened taking or condemnation and a determination from the
condemning authority of the amount of condemnation proceeds to be offered for
the proposed taking (but in no event later than thirty (30) days after the
originally scheduled Closing Date as set forth in Section 6.1), in which event,
the parties shall have no further rights or obligations hereunder, except as
otherwise provided herein, and the Earnest Money shall be returned to Purchaser
subject to Purchaser's satisfaction of the requirements set forth in Section
10.12 of this Agreement, or (ii) if Seller or Purchaser does not elect to
terminate, this transaction shall close as contemplated and there shall be
assigned to Purchaser at Closing all right, title and interest of Seller to any
condemnation awards or proceeds, and Purchaser shall take title to the Property
with the assignment of such condemnation awards or proceeds and subject to such
taking or condemnation without reduction of the Purchase Price.  As used in this
Section 7.2, there shall occur the threatened taking or condemnation of a
"material" portion of the Property if the area subject to the threatened taking
or condemnation includes within its boundary any portion of the parking areas,
the Improvements on the Land, or any means of ingress or egress to or from the
Property or otherwise materially interferes with the operation of the
Property.  In the event that any condemnation occurs prior to Closing, if Seller
receives and retains any condemnation proceeds, the Purchase Price shall be
reduced by such amount (but not below zero).


8.
DEFAULT


8.1           Breach by Seller.  In the event that Seller shall breach any of
its obligations hereunder or shall fail to consummate this Agreement for any
reason other than Purchaser's default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
and if Purchaser is not then in default hereunder and is ready, willing and able
to consummate this transaction, then Purchaser shall have the right to pursue
one, but not all of the following, as its sole and exclusive remedies: (i) the
right to terminate this Agreement and receive a refund of the Earnest Money upon
Purchaser's satisfaction of the requirements set forth in Section 10.12 of this
Agreement, or (ii) by giving written notice to Seller within sixty (60) days
after the scheduled Closing Date and filing a lawsuit within one hundred twenty
(120) days after the scheduled Closing Date, the right to seek specific
performance of Seller's obligations to sell the Property in accordance with the
terms of the Agreement.  In the event Purchaser fails to give written notice to
Seller within such 60-day period or file a lawsuit for specific performance
within such 120-day period, Purchaser shall be deemed to have elected the remedy
of termination of this Agreement.  If Purchaser enforces specific performance of
Seller's obligations to sell the Property in accordance with the terms of this
Agreement Purchaser agrees that it shall accept a special warranty deed to the
Property subject to the Permitted Encumbrances.  In no event shall Seller be
liable to Purchaser for any actual, punitive, exemplary, speculative, or
consequential, or other damages.


8.2           Breach by Purchaser.  In the event that Purchaser shall breach any
of its obligations hereunder prior to Closing or shall fail to consummate this
Agreement at Closing for any reason other than Seller's default or the
termination of this Agreement by Purchaser or Seller pursuant to a right to do
so under the terms and provisions hereof, and if Seller is not then in default,
then Seller, as its sole and exclusive remedy for such pre-Closing breach, may
terminate this Agreement and receive the Earnest Money as liquidated
damages.  The parties agree that Seller will suffer damages in the event of
Purchaser's default on its pre-Closing obligations.  Although the amount of such
damages are difficult or impossible to determine, the parties agree that the
amount of the Earnest Money is a reasonable estimate of Seller's loss in the
event of Purchaser's pre-Closing default.  Thus, Seller shall accept and retain
the Earnest Money as liquidated damages, but not as a penalty.  In the event
Seller is entitled to the Earnest Money and the Earnest Money has not been
previously distributed to Seller as liquidated damages, the Earnest Money shall
be immediately paid to Seller by the Title Company upon written receipt of
notice from Seller that Purchaser has defaulted under this Agreement.  Purchaser
agrees to take all such actions and execute and deliver all such documents
necessary or appropriate to effect such payment of the Earnest Money to
Seller.  Seller shall also be entitled to recover its damages and reasonable
attorneys' fees and costs in seeking recovery of the Earnest Money if Purchaser
fails to instruct the Title Company to disburse the Earnest Money to Seller when
Seller is entitled to obtain disbursement of the Earnest Money pursuant to this
Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 

 
8.3           Actions by Purchaser.  Notwithstanding anything to the contrary
contained or implied elsewhere herein, in the event Purchaser (i) files a Lis
Pendens or an action for specific performance against Seller or otherwise clouds
Seller's title to the Property or any portion thereof and fails to prevail in a
final, non-appealable judgment, or (ii) breaches Purchaser's agreements of
indemnity contained in this Agreement, or (iii) breaches any of Purchaser's
obligations that survive the Closing or termination of this Agreement, Seller
shall be entitled to pursue any remedies available at law or in equity,
including but not limited to, suit for damages from Purchaser (including, but
not limited to, reasonable attorney's fees and costs incurred by Seller in
connection therewith).


9.
COVENANTS AND REPRESENTATIONS


9.1           Covenants of Seller.  From the Effective Date of this Agreement
until the Closing or earlier termination of this Agreement:


 
(a)
Maintenance, Litigation.  Seller (i) will cause its property manager to continue
to keep and maintain the Property in substantially the same manner that it is
presently being kept and maintained on the Effective Date, including, but not
limited to, maintaining the HVAC, plumbing, elevators, and electrical systems in
same manner that they are presently being kept and maintained, (ii) retain the
on-site manager, management and maintenance personnel and maintain all
agreements thereto in full force and effect, and (ii) will use reasonable
efforts to promptly advise Purchaser of any written notice of pending or
threatened litigation, suit, arbitration, administrative hearing, or violation
of applicable law or ordinance received by Purchaser concerning the Property
after the Effective Date of this Agreement.



 
(b)
Contracts.  Seller agrees that if it subsequently enters into any service or
other contract affecting the Property after the Effective Date of this
Agreement, it will furnish Purchaser with a copy of such contract and if such
contract is not cancelable on 30-days written notice without penalty, Seller
will, if Purchaser does not elect to assume such contract at Closing, terminate
such contract and pay any termination fees in connection therewith.
Notwithstanding the foregoing, Seller will terminate its management contract on
the Property and all other Contracts which Purchaser does not elect in writing
to assume during the Inspection Period (other than leases covering the community
laundry rooms at the Property and agreements with the franchise cable television
provider to the Property, if any), effective as of Closing.

 
 
 
12

--------------------------------------------------------------------------------

 

 
 
(c)
Leasing and Operations.  Seller will continue its present leasing efforts and
will, or will cause its property manager to, continue to lease the Property in
accordance with its present leasing policy.  Seller will cause its property
manager to continue to operate the Property substantially in the manner operated
on the Effective Date of this Agreement and will not materially modify any Lease
or Contract affecting the Property without Purchaser’s written consent which
consent shall not be unreasonably withheld.

 
.

 
(d)
Insurance.  Seller will maintain in force and effect its property and liability
insurance with respect to damage or injury to person or property occurring on
the Property in at least such amounts as are maintained by Seller on the
Effective Date.



 
(e)
Permits and Licenses.  Seller shall maintain all permits, licenses and occupancy
certificates applicable to the Property, including, but not limited to, all
building and use permits and the certificate(s) of occupancy, which have been
obtained by Seller.



 
(f)
Compliance.  Seller shall maintain it current compliance with all applicable
laws, rules, regulations, codes, covenants, conditions or restrictions relating
to the condition of the Property or to any improvements or alterations thereto.



 
(g)
Mechanic’s Liens.  Seller shall keep the Property free of any and all
unsatisfied mechanic’s liens or material lien rights concerning the Property.



 
(h)
Bankruptcy.  Seller shall not be the subject of any bankruptcy, insolvency or
probate proceeding.



 
(i)
Personal Property.  Seller shall keep any tangible and intangible personal
property included in the Purchase Price free of any and all unsatisfied liens or
encumbrances affecting such personal property.



 
(k)
Notice of Changes.  Seller shall use reasonable efforts to promptly advise
Purchaser and Broker (as defined below) in writing of any material change to the
physical condition of the Property or the operations of the Property that
becomes known to Seller prior to Closing.



9.2           Covenants of Purchaser.  From the Effective Date of this Agreement
until the Closing or earlier termination of this Agreement:


 
(a)
Further Acts and Interference.  Purchaser (i) will do such further acts as may
be reasonably necessary, desirable or proper to carry more effectively the
purposes of this Agreement, and (ii) will not unreasonably interfere with or
hinder the operation of the Property prior to delivery of possession thereof to
Purchaser following the Closing hereunder.



9.3           Representations of Seller.  Seller represents to Purchaser that:


 
(a)
Authority.  The execution and delivery by Seller of, and Seller's performance
under, this Agreement are within Seller's powers and have been duly authorized
by all requisite action and the person executing this Agreement on behalf of
Seller has authority to do so.



 
(b)
Enforceability.  This Agreement constitutes the legal, valid and binding
obligation of Seller enforceable in accordance with its terms.

 
 
 
13

--------------------------------------------------------------------------------

 

 
 
(c)
Foreign Person.  Seller is not a "foreign person" within the meaning of Section
1445 of the Internal Revenue Code of 1986 (i.e., Seller is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or estate as
those terms are defined in such Internal Revenue Code and regulations
promulgated thereunder).



 
(d)
Litigation.  To Seller's knowledge, there are no pending legal actions, suits or
proceedings affecting the Property by tenants of the Property or other parties,
except as disclosed to Purchaser in writing, and, to Seller's knowledge, as of
the Effective Date, no actions, suits, proceedings, attachments, executions or
bankruptcy proceedings are threatened in writing against Seller by tenants of
the Property or other parties which might materially adversely affect the
Property or Seller's ability to sell the Property, except as disclosed to
Purchaser in writing.



 
(e)
Governmental Proceedings.  To Seller's knowledge, Seller has received no written
notice from any governmental authority having jurisdiction over the Property
that the Property is presently subject to any condemnation, assessment or
similar proceeding or charge, or is in violation of any applicable law or
ordinance which remains uncured.  To Seller's knowledge, no condemnation,
assessment or similar proceeding or charge is currently threatened.



 
(f)
Leases.  To Seller's knowledge, no tenants under the Leases have been given any
consideration or concession which is due or payable after the Closing Date
except as set forth in the Leases or the Rent Roll delivered to Purchaser as a
part of the Delivery Items.



 
(g)
Rent Roll.  To Seller's knowledge, the Rent Roll delivered by Seller to
Purchaser as a portion of the Delivery Items is materially accurate and complete
as of the date of the Rent Roll.



 
(h)
Seller's Expenses.  Seller will pay, in the ordinary course of Seller's
business, all costs and expenses incurred by Seller with respect to the
operation and maintenance of the Property prior to the Closing.



 
(i)
Operating Statements.  To Seller's knowledge, the income and loss statements
delivered by Seller to Purchaser as a portion of the Delivery Items are
materially accurate and complete as of the date of such statements.



As used in this Agreement, the phrase "Seller's knowledge," "known to Seller,"
or words of like effect (i) shall mean and apply to the knowledge of John R.
Werra (the "Seller's Representative"), who is President of the management
company managing the Property for Seller and directly involved in the
negotiation of sale and purchase transaction described herein and not to any
other parties, (ii) shall mean the current actual knowledge of such person, it
being understood and acknowledged that (a) such person, in many instances, is
not involved in the day-to-day operations of the Property and in many instances,
is not involved in the negotiation or execution of the leases, management
contracts, service contracts, or other agreements in question, and (b) such
person is not charged with the knowledge of all of the acts and/or omissions of
the predecessors in title to the Property or with knowledge of all of the acts
and/or omissions of Seller's or Seller's property manager's agents or employees,
and (iii) shall not apply to or be construed to apply to information or material
which may be in the possession of Seller or Seller's property manager generally,
or incidentally, but which is not actually known to Seller's Representative. As
used herein, the term "current actual knowledge" of a party shall mean that no
facts have come to the party's attention that would give the party actual
knowledge that any such facts are not true, correct, and complete, and the party
has no obligation to and has not undertaken no investigation, inquiry, or
verification as to such matters to determine the existence or absence of such
facts, and no inference of the party's knowledge of the existence or absence of
such facts should be drawn from the statements made herein.  In no event shall
Seller's Representative have any personal liability under this Agreement by
reason of his acting as Seller's Representative hereunder.  In the event that
either Seller or Purchaser should discover prior to the Closing that any
representation made by Seller in this Agreement is untrue or inaccurate (herein
referred to as a "Breach"), it shall promptly inform the other party in writing
of its discovery and Purchaser shall have the right, as Purchaser's sole and
exclusive remedy on account of such Breach by written notice delivered to Seller
given upon the earlier to occur of the Closing Date or within ten (10) days
after Purchaser becomes aware of the Breach to terminate this Agreement and
receive a refund of the Earnest Money upon compliance with the conditions set
forth in Section 10.12 hereof.  In the event that Purchaser fails to so
terminate on or before the earlier to occur of the Closing Date or said ten (10)
day period as aforesaid, Purchaser shall automatically be deemed to have waived
any objection to such Breach and all rights or remedies against Seller on
account of such Breach.  If Purchaser shall waive a Breach by failing to
terminate this Agreement as provided above, such representation shall be deemed
revised as of the Closing Date to the extent necessary to make the
representation true and accurate.  Seller does not represent or warrant that
there will be no change in any of the representations of Seller set forth in
this Agreement prior to the Closing Date, however, it shall be a condition to
Purchaser's obligation to consummate the transaction described in this Agreement
that all representations made by Seller in this Agreement as of the Effective
Date shall remain true and accurate in all material respects on the Closing
Date.  Purchaser shall not have any right to bring any action against Seller for
a Breach where Purchaser had knowledge of the Breach prior to Closing and failed
to notify Seller of such fact prior to Closing.
 
 
 
14

--------------------------------------------------------------------------------

 

 
9.4           Representations of Purchaser.  Purchaser represents to Seller
that:


 
(a)
Authority.  The execution and delivery by Purchaser of and Purchaser's
performance under, this Agreement, are within Purchaser's powers and have been
duly authorized by all requisite action, and the person executing this
instrument on behalf of Purchaser has authority to do so.



 
(b)
Enforceability.  This Agreement constitutes the legal, valid and binding
obligation of Purchaser enforceable in accordance with its terms.



 
(c)
Purchaser's Expenses.  Purchaser will pay, in the ordinary course of Purchaser's
business, all costs and expenses incurred by Purchaser with respect to the
operation and maintenance of the Property from and after the Closing.



 
10.

 
MISCELLANEOUS





10.1                      Notices.  All notices, demands and requests which may
be given by either party to the other, and any exercise of a right of
termination provided by this Agreement, shall be in writing and shall be deemed
effective when (i) personally delivered to the address of the party to receive
such notice set forth below or, (ii) whether actually received or not, three (3)
days after deposited in any post office or mail receptacle regularly maintained
by the United States Government, certified or registered mail, return receipt
requested, postage prepaid, addressed as set forth below, or (iii) sent by
telecopy confirmed with delivery by a national overnight courier service the
next business day with proof of delivery, addressed as set forth below, or (iv)
sent for next business day delivery by a national overnight courier service with
proof of delivery addressed as set forth below:


If to Seller:
Chimney Square, L.P.

 
2800 N. Dallas Parkway, Suite 100

Plano, Texas  75093
 
Attn:  John R. Werra

 
Telephone No. (972) 836-8000

 
Telecopier No.
(972) 836-8033





with a copy to:
Nathan M. Rosen, Esq.

 
Nathan M. Rosen, P.C.

One Bent Tree Tower
 
16475 Dallas Parkway, Suite 660

 
Addison, Texas  75001

 
Telephone No. (972) 818-7600

 
Telecopier No. (972) 818-7606



 
If to Purchaser:
Donald R. Bumpus, Trustee

 
The Bumpus Family Trust dated October 30, 1989

 
581 Madre Street

 
Pasadena, California 91107

 
Telephone No. (626) 796-2456

 
Telecopier No. (626) 796-2273


 with a copy
to:                                                                      John A.
Clinnin, Esq.
Clinnin & Associates
101 Leucadia Blvd, #500
Encinitas, California 92024
Telephone No. (760) 633-9780
Telecopier No. (760) 633-9781


If to Title Company:
Chicago Title Insurance Company

2001 Bryan Street, Suite 1700
Dallas, Texas 75201
Attn: Joycelyn Armstrong
 
Telephone No. (214) 965-1668

 
Telecopier No. (214) 965-1627



or such other place as Seller or Purchaser or Title Company, respectively, may
from time to time designate by written notice to the other.
 
 
 
15

--------------------------------------------------------------------------------

 

 
10.2 Real Estate Commissions.  Neither Seller nor Purchaser has contacted any
real estate broker, finder or similar person in connection with the transaction
contemplated except Hendricks & Partners (Jay Gunn and Kevin Hurley) (the
"Broker").  Seller shall pay to Broker at the Closing a brokerage fee determined
by separate agreement between Seller and Broker; provided, that any such person
or entity receiving any portion of the brokerage fee is a licensed real estate
broker in the State of Texas; and provided, further, that Broker's right to such
brokerage fee shall vest only at Closing, and no commissions shall be due if the
Closing does not occur for any reason.  If more than one party is listed as
Broker herein such parties shall share equally in the brokerage fee paid by
Seller.  Seller and Purchaser each represents to the other that no other
Acquisition Fees (as hereafter defined) have been paid or are due and owing to
any other person or entity other than to Broker.  As used herein, "Acquisition
Fees" shall mean all fees paid to any person or entity in connection with the
selection and purchase of the Property, including real estate commissions,
selection fees, non-recurring management and start-up fees, development fees or
any other fee of similar nature.  Seller and Purchaser, each hereby agrees to
indemnify and hold harmless the other from and against any and all claims for
Acquisition Fees or similar charges with respect to this transaction, arising
by, through or under the indemnifying party and each further agrees to indemnify
and hold harmless the other from any loss or damage resulting from an inaccuracy
in the representations contained in this Section 10.2.  This indemnification
agreement of the parties shall survive the Closing.


10.3                      Entire Agreement.  This Agreement embodies the entire
agreement between the parties relative to the subject matter hereof, and there
are no oral or written agreements between the parties, nor any representations
made by either party relative to the subject matter hereof, which are not
expressly set forth herein.


10.4                      Amendment.  This Agreement may be amended only by a
written instrument executed by the party or parties to be bound thereby.


10.5                      Headings.  The captions and headings used in this
Agreement are for convenience only and do not in any way limit, amplify, or
otherwise modify the provisions of this Agreement.


10.6                      Time of Essence.  Time is of the essence in the
performance of each party's obligations under the this Agreement.  However, if
the final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Texas, in such event, the time of such period shall be extended
to the next day which is not a Saturday, Sunday or legal holiday.


10.7                      Governing Law.  This Agreement shall be governed by
the laws of the State of Texas and the laws of the United States pertaining to
transactions in Texas.


10.8                      Successors and Assigns.  This Agreement shall bind and
inure to the benefit of Seller and Purchaser and their respective permitted
heirs, executors, administrators, personal and legal representatives, successors
and assigns.  Purchaser shall not assign Purchaser's rights under this Agreement
to any party without the prior written consent of Seller and any attempt to do
so shall be null and void and of no force and effect.  Notwithstanding the
foregoing, this Agreement, and the rights and obligations hereunder, may be
assigned by Purchaser at any time to an entity (a "Permitted Assignee") which is
owned by Purchaser, owns Purchaser or is under common ownership with Purchaser
or is an entity which Purchaser manages, controls or advises, such as a
partnership which is managed by Purchaser or an affiliate of Purchaser.  In the
event of any permitted assignment, Seller agrees to close the transaction
contemplated hereunder with the Permitted Assignee.  No assignment of this
Agreement by Purchaser shall relieve Purchaser for any of its obligations under
this Agreement whether arising before or after the assignment.


10.9                      Invalid Provision.  If any provision of this Agreement
is held to be illegal, invalid or unenforceable under present or future laws,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement; and, the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by
such illegal, invalid, or unenforceable provision or by its severance from this
Agreement.
 
 
 
16

--------------------------------------------------------------------------------

 

 
10.10                   Attorneys' Fees.  In the event it becomes necessary for
either party hereto to file suit to enforce this Agreement or any provision
contained herein, the party prevailing in such suit shall be entitled to
recover, in addition to all other remedies or damages, as provided herein,
reasonable attorneys' fees incurred in such suit.


10.11                Multiple Counterparts.  This Agreement may be executed in a
number of identical counterparts which, taken together, shall constitute
collectively one (1) agreement; but in making proof of this Agreement, it shall
not be necessary to produce or account for more than one such counterpart.


10.12                Refund of Earnest Money.  Notwithstanding any provision
contained in this Agreement to the contrary, as a condition precedent to
Purchaser's entitlement to a refund of the Earnest Money, Purchaser shall (i)
execute and deliver to Seller, the Release in the form attached hereto as
Exhibit "G", and (ii) deliver to Seller all of the Delivery Items and other
documents provided to Purchaser by Seller or Seller's agents pursuant to Section
4.3 hereof and, to the extent not previously delivered to Seller pursuant to
other provisions of this Agreement, copies of all surveys, environmental
reports, engineering or inspection reports, and appraisals obtained by Purchaser
or Purchaser's proposed lenders and delivered to Purchaser with  respect to the
Property.


10.13                Limitation Date.  Purchaser and Seller hereby agree that,
notwithstanding any provision of this Agreement or any provision of law to the
contrary, any action which may be brought by Purchaser against Seller for breach
of this Agreement or any representations and warranties under this Agreement or
arising out of or in connection with the sale and purchase transaction described
herein, shall be forever barred unless Purchaser: (i) delivers to Seller no
later than one (1) year after the Closing Date (the "Notice Date") a written
notice of its claims setting forth in reasonable detail the factual basis for
such claim and Purchaser's good faith estimate of damages arising out of such
claim, (ii) files a complaint or petition against Seller alleging such claim in
a court of competent appropriate jurisdiction no later than two (2) years and
one (1) day after the Closing Date (the "Limitation Date").  No warranties or
representations, agreements, or covenants of Seller that survive beyond the
Closing as expressly set forth in this Agreement shall survive beyond the Notice
Date and no action based thereon shall be commenced after the Limitation Date.


10.14                Date of this Agreement.  This Agreement shall be null and
void unless the second party to execute this Agreement executes and delivers
three (3) fully executed copies of this Agreement to Title Company at the
address shown in Section 10.1 hereof, no later than five (5) days after the date
the first party executes this Agreement as indicated on the signature page
hereof.  As used in this Agreement, the terms "date of this Agreement" or "date
hereof" or "Effective Date" shall mean and refer to the latest date of execution
of this Agreement by Seller or Purchaser as indicated on the signature page.


10.15                Exhibits.  The following exhibits are attached to this
Agreement and are incorporated into this Agreement and made a part hereof:


(a)           Exhibit "A", the Land;
 
(b)
Exhibit "B", Items to be delivered by Seller;

(c)           Exhibit "C", the Deed;
(d)           Exhibit "D", the Bill of Sale;
(e)           Exhibit "E", the Assignment of Leases;
(f)            Exhibit "F", the Tenant Notice Letter;
 
(g)
Exhibit "G", Purchaser's Release; and

  (h)  
         Exhibit "H", Lead-Based Paint Disclosure.

 
 
 
17

--------------------------------------------------------------------------------

 

 
10.16                Independent Contract Consideration.  Contemporaneously with
the execution of this Agreement, Purchaser hereby delivers to Seller and Seller
hereby acknowledges the delivery of a check in the amount ONE HUNDRED AND NO/100
DOLLARS ($100.00) (the "Independent Contract Consideration"), which amount the
parties bargained for and agreed to as consideration for Purchaser's right to
purchase the Property and for Seller's execution, delivery and performance of
this Agreement.  This Independent Contract Consideration is in addition to and
independent of any other consideration or payment provided in this Agreement, is
non-refundable, and shall be retained by Seller notwithstanding any other
provisions of this Agreement.


10.17                No Recording.  This Agreement shall not be recorded by
Purchaser for any reason whatsoever and an attempt to do so shall render
Purchaser liable to Seller for any damages allowable at law or in equity on
account of such breach.


10.18                Lead-Based Paint. Contemporaneously with the execution of
this Agreement by Seller and Purchaser, Seller is hereby delivering to Purchaser
and Purchaser hereby acknowledges receipt of (a) the Disclosure of Information
on Lead-Based Paint and Lead-Based Paint Hazards (the "Disclosure") in form and
substance of Exhibit "H" attached hereto, and (b) the pamphlet Protect Your
Family from Lead in Your Home (the "Pamphlet") pursuant the Residential
Lead-Based Paint Hazard Reduction Act, Title X of the Housing and Community
Development Act of 1992, 42 U.S.C. Sec. 1018, et seq., and regulations
promulgated thereunder. Seller and Purchaser each agree to execute and initial
the Disclosure in the places indicated based on the form of Exhibit "H" and
cause the Broker to execute the Disclosure.  Purchaser acknowledges that
Purchaser is being provided a period of at least ten (10) days, which period
shall run concurrently with and during the Inspection Period, in which Purchaser
may conduct its own risk assessment or inspection of the Property for lead-based
paint hazards on or pertaining to the Property.


10.19                Exchange.  Seller or Purchaser may consummate the sale of
the Property as part of a so-called like kind exchange (the "Exchange") pursuant
to Section 1031 of the Internal Revenue Code, as amended (the "Code") and may
assign its rights under this Agreement to accomplish the Exchange, provided
that:  (a) the Closing shall not be delayed or affected by reason of the
Exchange nor shall the consummation or accomplishment of the Exchange be a
condition precedent or condition subsequent to either party's obligations under
this Agreement; (b) each party shall effect the Exchange through a qualified
intermediary and neither party shall be required to take an assignment of the
purchase agreement for the exchange property or be required to acquire or hold
title to any real property for purposes of consummating the Exchange; (c) each
exchanging party shall pay and indemnify and hold the other harmless from any
additional costs, liability, obligations and expenses that would not otherwise
have been incurred by the other had the exchanging party not consummated its
sale through the Exchange; and (d) neither party shall be relieved or deem
relieved from any of such party's obligations or covenants under this Agreement
on account of any assignment of this Agreement by such party to accomplish the
Exchange.  Neither party shall by this Agreement or acquiescence to the Exchange
(a) have its rights under this Agreement affected or diminished in any manner or
(b) be responsible for compliance with or be deemed to have warranted that the
Exchange in fact complies with Section 1031 of the Code.




(SIGNATURE PAGE FOLLOWS)
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
SIGNATURE PAGE TO
AGREEMENT OF PURCHASE AND SALE
BY AND BETWEEN
CHIMNEY SQUARE, L.P.
AND
DONALD R. BUMPUS






SELLER:


CHIMNEY SQUARE, L.P.
a Texas limited partnership


DATE OF
EXECUTION                                                      By:           ARFT,
INC., a Texas corporation,
BY
SELLER:                                                                                          General
Partner


By:                                                                
Robert J. Werra, President




PURCHASER:




DATE OF EXECUTION
BY PURCHASER:




Donald R. Bumpus, Trustee
The Bumpus Family Trust dated October 30, 1989






The undersigned Title Company hereby acknowledges receipt of the Earnest Money
and a copy of this Agreement, and agrees to hold and dispose of the Earnest
Money in accordance with the provisions of this Agreement.


 
CHICAGO TITLE INSURANCE COMPANY



DATE OF EXECUTION
BY TITLE COMPANY:


By:                                                                           
Name:                                                                           
Title:                                                                           




 



 
19

--------------------------------------------------------------------------------

 

JOINDER BY AGENT




The undersigned join in the execution of this Agreement for the purpose of
representing and warranting to Seller and Purchaser that they (i) are duly
licensed real estate brokers under the laws of the State of Texas and its
applicable regulations, (ii) are duly authorized to earn and receive a
commission in connection with a transaction by this Agreement, (iii) have
contacted no other real estate broker, finder or other party in connection with
this transaction to whom fees may be due or payable, and (iv) acknowledge and
agree to the terms and provisions of Section 10.2 hereof.  The undersigned shall
indemnify and hold Seller and Purchaser harmless from any and all loss, liens,
claims, judgments, liabilities, costs, expenses or damages (including reasonable
attorneys' fees and court costs) resulting by reason of a breach of any
representations and warranties made by the undersigned herein or by reason of
any claims or entitlement to a commission, fee or other sum in connection with
the transaction evidenced by this Agreement made by any present or former
employee of the undersigned.  Notwithstanding anything contained in this
Agreement to the contrary, this provision shall survive the Closing or any early
termination of this Agreement.




HENDRICKS & PARTNERS




By: _____________________________________
Name: ___________________________________
Title: ____________________________________



 
20

--------------------------------------------------------------------------------

 



EXHIBIT "A"


Legal Description

 
21

--------------------------------------------------------------------------------

 

EXHIBIT "B"


Items to be Delivered by Seller




1.
Copies of all currently effective service, maintenance or other contracts (not
including management contracts) relating to the ownership and operation of the
Property.



2.
A current rent roll of the Property in the form used by Seller in the ordinary
course of Seller's business.



3.
All income and expense reports for the Property for calendar years 2005, 2006
and year-to-date 2007.



4.
Delinquency report for the Property in the form used by Seller in the ordinary
course of Seller's business.



6.
Copy of the real and personal property tax statements for the Property for the
year 2006.



7.
Copies of utility bills for the Property for the twelve (12) month period ending
on the Effective Date.



8.
A schedule of pending litigation, if any, affecting the Property as of the
Effective Date.


















 
22

--------------------------------------------------------------------------------

 

EXHIBIT "C"




After Recording Return To:












SPECIAL WARRANTY DEED




STATE OF TEXAS                             §
§           KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TAYLOR                      §




That   ("Grantor") for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other valuable consideration to Grantor paid by the Grantee named
below, the receipt of which is hereby acknowledged by these presents does GRANT,
SELL and CONVEY unto  , whose address is   ("Grantee"), all of that certain real
property in Taylor County, Texas, described on Exhibit "A" attached hereto and
made a part hereof for all purposes, together with all buildings, structures,
and improvements located thereon and all fixtures attached thereto, and any and
all appurtenances belonging or appertaining thereto (said real property together
with any and all related buildings, structures, and improvements, fixtures and
appurtenances as described herein are collectively referred to as the
"Property").


This conveyance is made subject to: (a) all matters stated herein, and (b) all
of the matters set forth on Exhibit "B" attached hereto and made a part hereof
for all purposes (collectively, the "Permitted Encumbrances").


TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging unto Grantee, Grantee's successors
and assigns forever; and Grantor does hereby bind itself and its successors and
assigns to WARRANT and FOREVER DEFEND all and singular the said Property unto
Grantee, Grantee's successors and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through or under
Grantor, but not otherwise, subject to the Permitted Encumbrances.




[INCORPORATE PROVISIONS OF SECTION 5.1 OF AGREEMENT]




Grantee hereby assumes the payment of all unpaid real property taxes and
assessments and all special assessments of whatever kind and character affecting
the Property for the current year and subsequent years and other items conveyed
hereunder and Grantee agrees to indemnify and hold harmless Grantor from any an
all claims and liability for the payment thereof.




EXECUTED this   day of  , 2007.




 
GRANTOR:









By:                                                                                                
Name:                                                                                                
Title:                                                                                                






(ADD PROPER ACKNOWLEDGEMENTS)

 
23

--------------------------------------------------------------------------------

 

EXHIBIT "D"


BILL OF SALE AND ASSIGNMENT




STATE OF TEXAS                             §
§           KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TAYLOR                      §




That  ("Grantor"), for and in consideration of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration to Grantor in hand paid by  
("Grantee"), the receipt of which is hereby acknowledged, has BARGAINED, SOLD
and DELIVERED, and by these presents does BARGAIN, SELL and DELIVER, unto the
said Grantee all of the following described personal property in Taylor County,
Texas (the "Personal Property"), to wit:


 
All fixtures, furniture, carpeting, draperies, appliances, furnishings,
equipment, machinery, inventory, supplies and other items of tangible personal
property owned by Grantor and affixed, attached to, located on or about and used
exclusively in connection with the ownership, operation, and maintenance of the
real property (the "Real Property") situated in Taylor County, Texas, being more
particularly described in Exhibit "A" attached hereto and made a part hereof for
all proposes and improvements thereon, along with all of Grantor's right, title
and interest in all intangible personal property pertaining to the Real
Property.



TO HAVE AND TO HOLD the aforesaid property unto Grantee, its successors and
assigns forever.


Grantor hereby assigns to Grantee, and Grantee hereby agrees to assume and
perform all obligations accruing under the maintenance, service and supply
contracts (the "Contracts") listed on Exhibit "B" attached hereto and made a
part hereof from and after the date hereof, and Grantee does hereby agree to
indemnify and hold Grantor harmless of and from all such obligations accruing
from and after the date hereof.


UPON SALE AND ASSIGNMENT OF THE PERSONAL PROPERTY AND CONTRACTS, GRANTOR
SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO, OR CONCERNING THE NATURE OR
CONDITION OF THE PERSONAL PROPERTY OR CONTRACTS OR THE SUITABILITY THEREOF FOR
ANY AND ALL ACTIVITIES AND USES WHICH GRANTEE MAY ELECT TO CONDUCT
THEREWITH.  THE SALE AND ASSIGNMENT OF THE PERSONAL PROPERTY AND CONTRACTS TO
GRANTEE IS MADE IN ITS PRESENT CONDITION ON AN "AS IS", "WHERE IS" AND "WITH ALL
FAULTS" BASIS, AND GRANTEE BY ACCEPTANCE OF THIS BILL OF SALE AND ASSIGNMENT
EXPRESSLY ACKNOWLEDGES THAT IN CONSIDERATION OF THE SALE AND ASSIGNMENT OF THE
PERSONAL PROPERTY AND CONTRACTS, GRANTOR MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, WITH RESPECT TO THE PERSONAL
PROPERTY OR CONTRACTS, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION,
TITLE, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO THE PERSONAL PROPERTY OR CONTRACTS OR ANY PORTION THEREOF.


EXECUTED on _________________________, 2007.




 
GRANTOR:









By:                                                                           
Name:                                                                           
Title:                                                                           




 
GRANTEE:









By:                                                                           
Name:                                                                           
Title:                                                                           



 
24

--------------------------------------------------------------------------------

 

EXHIBIT "E"


ASSIGNMENT OF LEASES AND ASSUMPTION AGREEMENT




STATE OF TEXAS                             §
§           KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TAYLOR                      §




THIS ASSIGNMENT OF LEASES AND ASSUMPTION AGREEMENT is executed by and between  
("Assignor") and ____________   "Assignee").


W I T N E S S E T H:


Assignor has heretofore entered into certain tenant leases with tenants covering
apartments located in the property commonly known as the Chimney Square
Apartments and located on a certain tract of land situated in Taylor County,
Texas (collectively the "Property"), more particularly described on Exhibit "A"
attached hereto and made a part hereof for all purposes (the tenant leases are
sometimes referred to herein as the "Leases").


Assignee desires to purchase from Assignor, and Assignor desires to sell and
assign to Assignee, the Leases and the leasehold estates created thereby.


NOW, THEREFORE, for and in consideration of the premises and the agreements and
covenants herein set forth, together with the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration this day paid and delivered
by Assignee to Assignor, the receipt and sufficiency of all of which by Assignor
are hereby confessed and acknowledged, Assignor does hereby ASSIGN, TRANSFER,
SET OVER and DELIVER unto Assignee the Leases pertaining to the Property and the
leasehold estates created thereby listed on Exhibit "B" attached hereto and made
a part hereof for all purposes, and all of the rights, benefits and privileges
of the lessor thereunder, including without limitation an amount of cash equal
to all tenant security, pet, cleaning or other deposits however denominated
provided to Assignor under the Leases and not forfeited, credited or returned to
tenants, but subject to all terms, conditions, reservations and limitations set
forth in the Leases.


TO HAVE AND TO HOLD all and singular the Leases unto Assignee, its successors
and assigns.


1.
It is specifically agreed that Assignor shall not be responsible to the lessees
under the Leases for the discharge and performance of any and all duties and
obligations to be performed and/or discharged by the lessor thereunder for the
period from and after the date hereof, but Assignor shall perform and discharge
all duties and obligations of lessor under the Leases prior to the date
hereof.  By accepting this Assignment of Leases and Assumption Agreement and by
its execution hereof, Assignee hereby assumes and agrees to discharge and
perform all of the terms, covenants and conditions of the Leases on the part of
the lessor therein required to be performed, for the period from and after the
date hereof, but not prior thereto, including, but not limited to, the
obligation to repay or account for, in accordance with the terms of the Leases,
to the lessees thereunder any and all security, pet and prepaid rental deposits
provided for under the Leases.



2.
All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors, and assigns.



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Leases and Assumption Agreement this the ______ day of ____________________,
2007.


ASSIGNOR:








By:                                                                           
Name:                                                                           
Title:                                                                           




 
ASSIGNEE:









By:                                                                           
Name:                                                                           
Title:                                                                           




(ADD PROPER ACKNOWLEDGMENTS)

 
25

--------------------------------------------------------------------------------

 

EXHIBIT "F"


LETTER TO TENANTS


______________, 2007




______________________
Apartment No. ________
Chimney Square Apartments
______________________
Abilene, Texas


 
Re:
Notice of Change of Ownership of Chimney Square Apartments, Abilene, Texas (the
"Property")



Dear Resident:


You are hereby notified as follows:


1.           That as of the date hereof the Property has been transferred, sold,
assigned, and conveyed to ___________________ (the "New Owner") whose address is
 .


2.           The New Owner has received and is responsible for your tenant
security deposit and/or pet deposit in the aggregate amount of $________________
with respect to your leased premises at the Property.


3.           Future rental payments with respect to your leased premises at the
Property should be made to the New Owner by delivery of payment to the on-site
manager of the Property. All checks or money orders must be made payable to the
order of __________________________________.


Yours very truly,


NEW OWNER:




By:                                                                           
Title:                                                                           




TRANSFER ACKNOWLEDGED:








By:                                                                           
Name:                                                                           
Title:                                                                           



 
26

--------------------------------------------------------------------------------

 

EXHIBIT "G"


PURCHASER'S RELEASE




This Release ("Release") is entered into this   day of  , 2007, between  
("Seller") and   ("Purchaser").


RECITALS


A.           Seller and Purchaser entered into that certain Purchase and Sale
Agreement (the "Agreement") dated effective  , 2007, providing for the purchase
and sale of the Property known as the Chimney Square Apartments, Abilene, Taylor
County, Texas.


B.           Pursuant to Section     of the Agreement, Purchaser has terminated
the Agreement and is entitled to a refund of the Earnest Money.  Under Section
10.12 of the Agreement, Purchaser must execute and deliver to Seller this
Release.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser hereby agree as follows:


 
1.
Seller and Purchaser hereby ratify and confirm the above recitals.  All defined
terms used in this Release shall have the same meanings ascribed to them in the
Agreement.



 
2.
Purchaser hereby releases and discharges Seller and Title Company, their
employees, agents and contractors, from any and all claims, liabilities and
expenses (including reasonable attorney's fees) in connection with the
Agreement, and does further ratify and confirm that Purchaser has no rights in
and to the Property.



 
3.
Seller does hereby release and discharge Purchaser and Title Company, their
agents and contractors, from any and all claims, liabilities and expenses
(including reasonable attorney's fees) in connection with the Agreement.



 
4.
Seller and Purchaser hereby instruct the Title Company to deliver to Purchaser
the Earnest Money.



 
5.
This Release does not purport to release the matters set forth below, and Seller
and Purchaser hereby reserve all rights and remedies relating to:



 
a.
any breach by Purchaser under Section 4.3 of the Agreement;



 
b.
the indemnities made by Purchaser in the Agreement which expressly survive
termination of the Agreement; and



 
c.
the joint indemnity made in Section 10.2 of the Agreement.



 
6.
Seller and Purchaser hereby represent and warrant to the other that each has the
power and authority to enter into this Release and that each party is the owner
and holder of all claims and causes of action purported to be released
hereunder.





 
SELLER:









By:                                                                           
Name:                                                                           
Title:                                                                           




 
PURCHASER:









By:                                                                           
Name:                                                                           
Title:                                                                           




[ADD PROPER ACKNOWLEDGMENTS]



 
27

--------------------------------------------------------------------------------

 

EXHIBIT "H"




Disclosure of Information on Lead-Based Paint
and/or Lead-Based Paint Hazards






Lead Warning Statement:


Every purchaser of any interest in residential real property on which a
residential dwelling was built before 1978 is notified that such property may
present exposure to lead from lead-based paint that may place young children at
risk of developing lead poisoning.  Lead poisoning in young children may produce
permanent neurological damage, including learning disabilities, reduced
intelligence quotient, behavioral problems, and impaired memory.  Lead poisoning
also poses a particular risk to pregnant women.  The seller of any interest in
residential real property is required to provide the buyer with any information
on lead-based paint hazards from risk assessments or inspections in the seller’s
possession and notify the buyer of any known lead-based paint hazards.  A risk
assessment or inspection for possible lead-based paint hazards is recommended
before purchase.


Seller’s Disclosure:


(A)  Presence of lead-based paint and/or lead-based paint hazards (check (1) or
(2) below):


(1) ______ - Known lead-based paint and/or lead-based paint hazards are present
in the housing.  To Seller’s knowledge, the following circumstances are present
in the housing:
____________________________________________________________________________________________________________________________________________________________________________.


(2) __X____ - Seller has no knowledge of lead-based paint or lead-based paint
hazards in the housing.


(B) Records and reports available to Seller (check (1) or (2) below):


(1) ______ - Seller has provided Buyer with all available records and reports
pertaining to lead-based paint and/or lead-based paint hazards in the
housing.  The following documents were provided:
____________________________________________________________________________________________________________________________________________________________________________.


(2) __X____ - Seller has no reports or records pertaining to lead-based paint
and/or lead-based paint hazards in the housing.


Buyer’s Acknowledgment:


Buyer has read the Lead Warning Statement above and understands its
contents.  Buyer has received the pamphlet Protect your family from Lead in Your
Home.  Buyer received an opportunity to conduct a risk assessment or inspection
for presence of lead-based paint and/or lead-based paint hazards, which
opportunity expires on March 30, 2007.


Agent’s Acknowledgment:


Agent has informed Seller of Seller’s obligations under 42 U.S.C. Section 4852d
and is aware of its responsibility to ensure compliance.




Certification of Accuracy:


The following parties have reviewed the information above and certify to the
best of their knowledge, that the information they have provided is true and
accurate.  Each of the following parties has duly executed and delivered this
Lead Paint Disclosure Attachment prior to execution and delivery of the
above-referenced Purchase and Sale Agreement.

 
28

--------------------------------------------------------------------------------

 





SIGNATURE PAGE TO
DISCLOSURE OF INFORMATION ON LEAD-BASED PAINT
AND LEAD-BASED PAINT HAZARDS








SELLER:


CHIMNEY SQUARE, L.P.
a Texas limited partnership


DATE OF EXECUTION                                                     
By:           ARFT, INC., a Texas corporation,
BY
SELLER:                                                                                          General
Partner


By:                                                                
Robert J. Werra, President




PURCHASER:




DATE OF EXECUTION
BY PURCHASER:




Donald R. Bumpus

















 
29

--------------------------------------------------------------------------------

 
